    Case 4:18-cr-00575 Document 304 Filed on 03/22/21 in TXSD Page 1 of 6




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 UNITED STATES OF AMERICA §
                          §
          v.              §                         CRIMINAL NO. 4:18-CR-575
                          §                         (HUGHES)
 JACK STEPHEN PURSLEY,    §
   AKA STEVE PURSLEY      §


                 UNITED STATES’ OPPOSITION TO
        PURSLEY’S MOTION FOR RELIEF UNDER 18 U.S.C. § 3582

      Defendant Jack Stephen Pursley (Pursley) has failed to show that “extraordinary

and compelling reasons warrant” his early release from prison, particularly since Pursley

has already been fully vaccinated against the COVID-19 virus. The Court should

therefore deny his motion for relief under 18 U.S.C. § 3582(c)(1)(A).

                                        FACTS

      Pursley was convicted by a jury of his peers on September 6, 2019 on conspiracy

to defraud the United States, in violation of 18 U.S.C. § 371, and three counts of tax

evasion, in violation of 26 U.S.C. § 7201. At the August 5, 2020 sentencing, the Court

determined the applicable Sentencing Guidelines range to be 78 to 97 months in prison;

however, the Court graciously granted Pursley a significant downward variance, and

imposed a term of incarceration of 24 months.

      Pursley surrendered to the Bureau of Prisons on September 17, 2020. After

serving three months of his sentence, Pursley petitioned the Bureau of Prisons for early
                                           1
    Case 4:18-cr-00575 Document 304 Filed on 03/22/21 in TXSD Page 2 of 6




release. Dkt. No. 303-2, p. 2. The Warden of FCC Oakdale denied Pursley’s request for

early release on January 11, 2021, noting that Pursley did not qualify for home

confinement because he had only served 20.2% of his sentence. Id., p. 4.

      On March 17, 2021, six months to the day after surrendering to Bureau of

Prisons custody, Pursley moved the Court under 18 U.S.C. § 3582(c)(1)(A) to be

resentenced to home confinement. In his motion, Pursley leans heavily on the ravages

of the COVID-19 pandemic and implies that he is at a significantly heightened risk

from complications of coronavirus infection due to his health conditions.

      For reasons only known to Pursley, the defendant failed to apprise the Court of

an important fact: Pursley received his initial dose of the Moderna COVID-19 vaccine

on January 7, 2021, and his second dose of the vaccine on February 3, 2021. See Ex. 1

(attached hereto).

                                   ARGUMENT

      With the recent influx of compassionate relief motions filed in the last year, this

Court is well-familiar with the standard for granting relief under 18 U.S.C.

§ 3582(c)(1)(A):

      A court can modify a term of imprisonment by granting compassionate release
      under 18 U.S.C. § 3582(c)(1)(A) after a defendant fully exhausts their
      administrative right and if the court also finds that extraordinary and compelling
      reasons warrant a modification. Any reduction must comply with the policy
      statement found in U.S.S.G. § 1B1.13(2) that authorizes early release if the
      defendant is not a danger to any other person or the community as provided in
      18 U.S.C. § 3142(g).

                                           2
     Case 4:18-cr-00575 Document 304 Filed on 03/22/21 in TXSD Page 3 of 6




       Compassionate release under § 3582(c)(1)(A) is discretionary and depends on the
       court's consideration of the policy statement and other factors found in 18 U.S.C.
       § 3553(a). U.S.S.G. § 1B1.13 reflects that early release is available if the defendant:
       [*2] (A) is suffering from a terminal illness or a serious physical or mental health
       condition substantially diminishing the ability for self-care in a prison
       environment; (B) is at least 65 years old, experiences a serious deterioration in
       physical or mental health because of age, and has served at least 10 years or 75
       percent of the prison term, whichever is less; (C) has family circumstances where
       the defendant would be the only caregiver for an incapacitated spouse, registered
       partner, or child; and (D) has an extraordinary and compelling reason other than,
       or in combination with, the other reasons.

United States v. Villegas-Contreras, No. H-17-0016-2, Hughes, J., 2020 U.S. Dist. LEXIS

146579, at *1-3 (S.D. Tex. Aug. 14, 2020). See also, United States v. Cooper, No. H-09-132-

1, Rosenthal, C.J., 2020 U.S. Dist. LEXIS 171752, at *3-5 (S.D. Tex. Sep. 4, 2020).

       “[A] compassionate release ... is an extraordinary and rare event,” White v. United

States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019), and Pursley bears the burden to prove

that he is entitled to relief. See United States v. Stowe, No. H-11-803 (1), Miller, J., 2019

U.S. Dist. LEXIS 166170, at *5 (S.D. Tex. Sep. 25, 2019); see also, United States v. Green,

764 F.3d 1352, 1356 (11th Cir. 2014).

       Pursley raises the same arguments regarding his health now that he made
       at sentencing.

       Pursley appended to his motion for early release doctors’ notes, dated in July

2020, from a neurologist and an ophthalmologist relating to various ailments. If they

appear familiar to the Court, it is because Pursley submitted the same documentation

in support of his sentencing memorandum. Compare Dkt. No. 303-3 with Dkt No. 262,


                                              3
     Case 4:18-cr-00575 Document 304 Filed on 03/22/21 in TXSD Page 4 of 6




Ex. L. Pursley also made the same arguments with respect to the COVID-19 pandemic

at sentencing. See Dkt. No. 290 (transcript of sentencing), pp. 39-40, 45-47.

      Even if the Court accepts that Pursley’s health conditions could have subjected

him to an increased risk of serious harm from COVID-19 compared to the population

in general, Pursley is now fully vaccinated against the virus. Ex. 1. Pursley is thus at a

significantly lower risk of grave illness or death because of infection. The defendant

also poses a much lower risk of transmitting the COVID-19 virus to fellow inmates.

      At least two district courts in this Circuit have denied early release to defendants

with myriad underlying medical conditions who received the COVID-19 vaccine,

finding that “vaccination significantly reduces [the] risk of contracting COVID-19 or

experiencing complications related to a COVID-19 infection.” See United States v.

Beltran, No. 6:16-4(SSSS)-4, Rainey, J. 2021 U.S. Dist. LEXIS 23281, at *9 (S.D. Tex.

Feb. 1, 2021) (quoting United States v. Isidaehomen, 2021 U.S. Dist. LEXIS 12718, 2021

WL 243458, at *3 (N.D. Tex. Jan. 25, 2021)).

      Insomuch as this Court already considered the same arguments regarding

Pursley’s health in fashioning his 24 month sentence (including a sizeable downward

variance), and Pursley’s risk of infection has been mitigated by vaccination, the

defendant cannot show that his health conditions are “extraordinary and compelling

reasons [that] warrant” his early release from prison.




                                            4
    Case 4:18-cr-00575 Document 304 Filed on 03/22/21 in TXSD Page 5 of 6




      The Bureau of Prisons system already accounts for and credits Pursley’s
      good behavior.

      Pursley also argues that his “impeccable conduct” during his first six months in

prison forms an additional basis for early release under 18 U.S.C. § 3582(c)(1)(A). It

does not. As commendable as “impeccable conduct” is, evidence of Pursley’s good

behavior in prison is not an “extraordinary and compelling reason” for a sentence

reduction. United States v. Hood, No. H-99-259, Rosenthal, C.J., 2020 U.S. Dist. LEXIS

168451, at *35 (S.D. Tex. Sep. 15, 2020).

      More importantly, Pursley is already receiving credit for his good behavior. 18

U.S.C. § 3624(b)(1) permits the Bureau of Prisons to credit a defendant’s sentence to

up to 54 days for each year of imprisonment sentenced by the Court. Should Pursley

continue to refrain from committing infractions for the duration of his incarceration,

he can look forward to being released almost four months early. Indeed, the Bureau of

Prisons’ inmate locator already anticipates Pursley receiving full credit for his good

behavior, showing an anticipated release date of May 30, 2022.




                                            5
     Case 4:18-cr-00575 Document 304 Filed on 03/22/21 in TXSD Page 6 of 6




The Court should not give Pursley additional credit for merely abiding by the rules of

the prison while he is incarcerated.

                                   CONCLUSION

      Having failed to show that “extraordinary and compelling reasons warrant”

Pursley’s early release from prison, the Court should deny the defendant’s motion for

relief under 18 U.S.C. § 3582(c)(1)(A).

                                                  Respectfully submitted,


                                                  DAVID A. HUBBERT
                                                  ACTING ASSISTANT
                                                  ATTORNEY GENERAL



                                                  Sean Beaty
                                                  Trial Attorney, Tax Division
                                                  U.S. Department of Justice
                                                  150 M. Street, N.E.
                                                  Washington, D.C. 20002
                                                  (202) 616-2717
                                                  Sean.P.Beaty@usdoj.gov


                           CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on March 22, 2021, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF, which will serve a
copy of this document on all counsel of record.


                                                 /s/ Sean Beaty
                                                 Sean Beaty
                                                 Trial Attorney, Tax Division
                                          6
